EXAMINER'S AMENDMENT

This Notice of Allowance is being issued to address some minor typographical errors to the claim amendments of 3, 10, and 17.  Specifically, a period was added at the end of each of these claims.  Also, this Notice of Allowance is being accompanied by a signed and dated information disclosure statement (IDS) that was submitted on 02/09/2021 which was after the mailing date of the Notice of Allowance on 02/05/2020.  The IDS submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heath Sargeant on 1/28/2021.

The application has been amended as follows: 
Claim 3 was changed to “The computer implemented method of claim 1 wherein the disrupter includes a visual disrupter.”;
Claim 10 was changed to “The computer program product of claim 8 wherein the disrupter includes a visual disrupter.”;
Claim 17 was changed to “The computer system of claim 15 wherein the disrupter includes a visual disrupter.”;
Claim 22, line 3: “at least a portion” was changed to “the at least the portion”;
Claim 22, line 4: “the graphical” was changed to “a graphical”;
Claim 23, line 3: “at least a portion” was changed to “the at least the portion”;
Claim 23, line 4: “the graphical” was changed to “a graphical”;
Claim 24, line 3: “at least a portion” was changed to “the at least the portion”; and
Claim 24, lines 3-4: “the graphical” was changed to “a graphical”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 8, and 15, the closest prior art of record, Massengill (U.S. Pub. No. 2008/0309616) (previously cited) in view of Blank (U.S. Pub. No. 2005/0064375) (previously cited) and Mollicone et al. (U.S. Pub. No. 2012/0203464) (previously cited) teaches an alertness test rendering a plurality of images on a screen for soliciting a response to determine the alertness level of the subject. However, the prior art is silent as to “rendering a disrupter configured to distract the user, wherein the disrupter is configured to rotate over the plurality of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the plurality of objects during the alertness test”, in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791